                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:05-CR-00227-RJC-DCK



USA                                               )
                                                  )
   v.                                             )                  ORDER
                                                  )
AVERY SHANDEL JAMES (1)                           )
                                                  )

        THIS MATTER is before the Court upon granting in part Petitioner’s Motion to Vacate

his sentence. (Doc. No. 73: Order).

        IT IS, THEREFORE, ORDERED that the United States Marshal have Avery Sandel

James (Reg. No. 12858-171) present in Charlotte, North Carolina forthwith, but not later than

November 25, 2019, at 10 a.m. for a sentencing hearing.

        IT IS FURTHER ORDERED that the Federal Public Defender shall designate counsel

promptly to represent Petitioner for the remainder of this case, unless he retains other counsel.

        The Clerk is directed to certify copies of this Order to Petitioner, the Federal Public

Defender, the United States Attorney, the United States Marshals Service, and the United States

Probation Office.

 Signed: September 10, 2019
